Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into between
Genworth Financial, Inc. and its affiliates (collectively, the “Company”) and
Michael D. Fraizer (the “Employee”) (collectively, the “Parties”).

WHEREAS, effective as of May 1, 2012, Employee has resigned his positions as
President and Chief Executive Officer of the Company, as well as his positions
as Chairman of the Board of Directors and Director of the Company, and as an
officer and director of any subsidiary of the Company;

WHEREAS, the Employee’s employment with the Company will terminate on June 29,
2012;

WHEREAS, the Company and the Employee intend the terms and conditions of this
Agreement to govern all issues related to the Employee’s separation from
employment with the Company;

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, the Company and the Employee agree as follows:

1. Separation Date. The Employee shall continue to be employed on active payroll
and be paid his current salary at the Company’s regular pay intervals until
June 29, 2012 (the “Separation Date”). Prior to the Separation Date, the
Employee will not be expected to come into the Company’s offices to work;
provided, however, that upon reasonable notice by the Company of not less than
forty-eight (48) hours, the Employee is expected to make himself reasonably
available during normal business hours for at least 9 hours per week prior to
the Separation Date for consultation with respect to matters within the scope of
his employment.

2. Employee Representations. The Employee hereby represents and acknowledges to
the Company that (a) the Company has advised the Employee to consult with an
attorney of his choosing; (b) he has had twenty-one (21) days to consider the
Agreement, including the waiver of his rights under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), prior to signing the Agreement;
(c) he has disclosed to the Company any information in his possession concerning
any conduct involving the Company or its affiliates that he has any reason to
believe involves any false claims to the United States or is or may be unlawful
or violates Company Policy in any respect; (d) the consideration provided him
under this Agreement is sufficient to support the releases and restrictive
covenants provided by him under the Agreement; (e) he has not filed any charges,
claims or lawsuits against the Company involving any aspect of his employment
which have not been terminated as of the date of this Agreement; (f) the
Employee has resigned his position as an officer of Genworth Financial, Inc. and
has resigned as an officer and director of any subsidiary thereof; and (g) other
than the payments and other consideration specifically set forth in this
Agreement, all rights and benefits vested as of



--------------------------------------------------------------------------------

the Separation Date and by operation of this Agreement, and any salary earned
during the period between the date he signs this Agreement and the Separation
Date, he is not entitled to any further compensation, payments, or other
benefits from the Company (including, without limitation, any rights to
payments, benefits or participation under the Genworth Financial, Inc. Layoff
Payment Plan and the 2005 Genworth Financial, Inc. Change of Control Plan). The
Employee understands that the Company regards the representations made by him as
material and that the Company is relying on these representations in entering
into this Agreement.

3. Effective Date of the Agreement. The Employee shall have seven days from the
date the Employee signs this Agreement to revoke the Employee’s consent to the
waiver of his rights under the ADEA in writing addressed and delivered to the
Company official executing this Agreement on behalf of the Company, which action
shall revoke this Agreement. If the Employee revokes this Agreement, all of its
provisions shall be void and unenforceable. If the Employee does not revoke his
consent, the Agreement will take effect on the day after the end of the
seven-day revocation period (the “Effective Date”).

4. Severance Payment. Provided that the Employee shall have executed and not
revoked the Supplemental Release pursuant to Paragraph 21 below, the Employee
shall receive, within 30 days following the Effective Date, a one-time lump sum
severance payment of $2,250,000, less applicable deductions and withholdings.

5. Equity Awards. The following portion of the Employee’s vested and outstanding
Genworth Financial, Inc. stock appreciation rights (“SARs”) shall remain
outstanding and exercisable until June 29, 2013:

 

  •  

400,000 SARs granted on February 12, 2009 @ $2.46 base price

 

  •  

433,334 SARs granted on August 19, 2009 @ $7.80 base price

On the Separation Date, the following unvested Genworth Financial, Inc.
restricted stock units (“RSUs”) shall become vested, and such RSUs shall be
settled in shares of Genworth common stock on December 31, 2012 (which date
reflects a six-month delay from the Separation Date in order to comply with
Internal Revenue Code Section 409A and the regulations thereunder, due to the
Employee’s status as a “specified employee”):

 

  •  

A total of 277,804 RSUs granted as GE conversion awards on May 25, 2004
(originally scheduled to vest upon Employee’s retirement)

All other unvested Genworth Financial, Inc. equity awards will be canceled as of
the Separation Date.

6. Supplemental Executive Retirement Plan. On the Separation Date, the Employee
shall become vested in the Genworth Financial, Inc. Supplemental Executive
Retirement Plan (“SERP”). The Employee shall commence receiving payments under
the SERP when he reaches age 60, pursuant to and in accordance with the terms of
the

 

2



--------------------------------------------------------------------------------

SERP. The Employee shall not accrue any additional service credit after the
Separation Date. The Employee acknowledges that the SERP may be amended from
time to time by the Company. On or before July 31, 2012, the Company shall
provide to Employee a statement showing the estimated present value of the
accrued benefit as of June 29, 2012.

7. No Incentive Compensation. The Employee shall not be entitled to receive any
annual bonus, mid-term incentives or other variable compensation payments.

8. Benefits. The Employee’s participation in the Company benefit plans (e.g.,
medical, life insurance or officer benefits) through the Separation Date will be
in accordance with the provisions of the various Company benefit plans for an
active employee.

9. Proprietary Innovation and Inventions Agreement. The Proprietary Innovation
and Inventions Agreement will remain in effect in accordance with its terms.

10. Confidential Information. The Employee acknowledges that, in connection with
his employment at the Company, he obtained knowledge about Confidential
Information of the Company.

 

a) The Employee agrees that he shall not, directly or indirectly, reveal,
divulge, use, or disclose to any person or entity not expressly authorized by
the Company any secret, proprietary, or confidential information or materials of
the Company or its affiliates or any information or data of others that the
Company or its affiliates are obligated to maintain in confidence (“Confidential
Information”). Employee agrees that Confidential Information includes any such
information or materials that are not generally known, regardless of whether in
oral, written, machine readable, or other form. This obligation shall remain in
effect for as long as the information or materials in question retain their
status as Confidential Information. The Employee further agrees that he shall
fully cooperate with the Company in maintaining the Confidential Information to
the extent permitted by law. The Parties acknowledge and agree that this
Agreement is not intended to, and does not, alter either the Company’s rights or
the Employee’s obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices. Anything herein to the
contrary notwithstanding, the Employee shall not be restricted from disclosing
information that is required to be disclosed by law, court order or other valid
and appropriate legal process; provided, however, that in the event such
disclosure is required by law, the Employee shall provide the Company with
prompt notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by the Employee.

 

c) If the Employee has any questions regarding what data or information would be
considered by the Company to be Confidential Information subject to this
provision, the Employee agrees to contact the Senior Vice President, Corporate
Human Resources or the Senior Vice President, General Counsel for written
clarification.

 

3



--------------------------------------------------------------------------------

11. Non-Competition.

 

a) The Employee agrees that, during the Restricted Period, he will not, without
prior written consent of the Management Development and Compensation Committee
of the Board of Directors of the Company (the “MDCC”) (which consent may be
denied or granted within the sole discretion of the MDCC), directly or
indirectly, whether as an employee, director, independent contractor or
otherwise, carry on or engage in Competitive Services within the Restricted
Territory.

 

b) For purposes of this Agreement, “Competitive Services” means the business of
providing mortgage insurance, long-term care insurance, life insurance and/or
wealth management services.

 

c) For purposes of this Agreement, “Restricted Period” means the one-year period
immediately following the Separation Date.

 

d) For purposes of this Agreement, “Restricted Territory” means the United
States.

 

e) Employee acknowledges and agrees that, because of his former service as
President and Chief Executive Officer of the Company, the Restricted Period and
the Restricted Territory are reasonable.

12. Employee Non-Solicitation. The Employee agrees, during the two-year period
immediately following the Separation Date, he will not, without prior written
consent of the Senior Vice President, Corporate Human Resources (which consent
may be denied or granted within the sole discretion of such officer), directly
or indirectly, solicit or induce or attempt to solicit or induce any employee of
the Company to terminate his or her relationship with the Company to go work for
a competitor of the Company. “Solicit or induce” for purposes of this paragraph
shall not include unsolicited communications or personal contact initiated by an
employee of the Company with either Employee or a person or entity affiliated
with Employee’s future employer(s) or business venture(s).

13. Enforcement of Restrictive Covenants.

 

a) Rights and Remedies Upon Breach: The Parties specifically acknowledge and
agree that the remedy at law for any breach of the restrictive covenants
contained in this Agreement will be inadequate, and that in the event the
Employee breaches, or threatens to breach, any of the restrictive covenants, the
Company shall have the right and remedy, without the necessity of proving actual
damage or posting any bond, to enjoin, preliminarily and permanently, the
Employee from violating or threatening to violate the restrictive covenants and
to have the restrictive covenants specifically enforced by any court of
competent jurisdiction, it being agreed that any

 

4



--------------------------------------------------------------------------------

  breach or threatened breach of the restrictive covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. The Employee understands and agrees that if he
violates any of the obligations set forth in the restrictive covenants, the
period of restriction applicable to each obligation violated shall cease to run
during the pendency of any litigation over such violation, provided that such
litigation was initiated during the period of restriction. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. The Employee understands
and agrees that the Company will be entitled, in addition to any other remedy,
to recover from the Employee its reasonable costs and attorneys’ fees incurred
in enforcing such covenants.

 

b) Severability and Modification of Covenants: The Employee acknowledges and
agrees that each of the restrictive covenants in this Agreement is reasonable
and valid in time and scope and in all other respects. The Parties agree that it
is their intention that the restrictive covenants be enforced in accordance with
their terms to the maximum extent permitted by law. Each of the restrictive
covenants shall be considered and construed as a separate and independent
covenant. Should any part or provision of any of the restrictive covenants be
held invalid, void, or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or such restrictive covenant.

14. Non-Disparagement. The Employee agrees, subject to any obligations he may
have under applicable law, that he will not make or cause to be made any
statements that disparage, are inimical to, or damage the reputation of the
Company or any of its affiliates, subsidiaries, agents, officers, directors or
employees. In the event such a communication is made to anyone, other than his
legal counsel and his financial advisors (provided any such communication with
his legal counsel and financial advisors shall be made solely for the purpose of
discussing any potential financial issues with the Company, and provided further
that his legal counsel and financial advisors agree to keep such communication
confidential), including but not limited to the media, public interest groups
and publishing companies, it will be considered a material breach of the terms
of this Agreement and the Employee will be required to reimburse the Company for
any and all compensation paid and benefits provided (other than those already
vested) under the terms of this Agreement and all commitments to make additional
payments to the Employee will be null and void. Notwithstanding the foregoing,
testimony provided by the Employee pursuant to lawful order or process of a
judicial, administrative, civil, or criminal authority or proceeding; or in
connection with any regulatory, civil or criminal investigation shall not be
deemed to be a breach of the terms of this Agreement.

15. Release of Claims. The Employee, on behalf of himself and his heirs,
assigns, and agents, hereby releases, waives, and discharges the Company and
Released Parties (as defined below) from each and every claim, action or right
of any sort, known or unknown, arising on or before the date he signs this
agreement, which he may by law release or waive.

 

5



--------------------------------------------------------------------------------

a) The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, pregnancy, religion, marital status,
sexual orientation, national origin, handicap or disability, age, veteran
status, special disabled veteran status, or citizenship status or any other
category protected by law; any other claim based on a statutory prohibition or
requirement; any claim arising out of or related to an express or implied
employment contract; any claim arising from, related or pertaining to, or
serving as its basis Employee’s employment or separation from employment with
the Company; any other contract affecting terms and conditions of employment, or
a covenant of good faith and fair dealing; any tort claims; any personal gain
with respect to any claim arising under the qui tam provisions of the False
Claims Act, 31 U.S.C. § 3730; and any claims to attorney fees or expenses.

 

b) The Employee represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Company that he is
releasing, and that he understands that he is not releasing any rights or claims
arising after the date he signs this Agreement.

 

c) The Employee further agrees never to sue any of the Released Parties or cause
any of the Released Parties to be sued regarding any matter within the scope of
the above release. If the Employee violates this release by suing any of the
Released Parties or causing any of the Released Parties to be sued, the Employee
agrees to pay all costs and expenses of defending against the suit incurred by
any of the Released Parties, including reasonable attorneys’ fees, except to the
extent that paying such costs and expenses is prohibited by law or would result
in the invalidation of the foregoing release.

 

d) The “Released Parties” are the Company, all current and former parents,
subsidiaries, related companies, partnerships or joint ventures, and, with
respect to each of them, their predecessors and successors; and, with respect to
each such entity, all of its past, present, and future employees, officers,
directors, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and any other person acting by,
through, under or in concert with any of the persons or entities listed in this
paragraph, and their successors.

 

e) The Employee represents and warrants that he has not filed any type of claim
against Company or any Release Party, including but not limited to any
administrative charge of discrimination or unfair treatment with any state for
federal agency. The Employee further represents and warrants that he has not
assigned to any other person any of the claims released by this Agreement, and
that he has the full right to grant this release.

 

6



--------------------------------------------------------------------------------

f) This Agreement shall not prohibit the Employee from filing a charge of
discrimination with the Equal Employment Opportunity Commission or a similar
governmental agency. However, the Employee agrees that if anyone (including, but
not limited to, the Equal Employment Opportunity Commission or any other
government agency or similar such body) makes a claim or undertakes an
investigation relating in any way to Employee’s employment with the Company, the
Employee waives any and all right and claim to financial recovery resulting from
such claim or investigation.

16. Breach by Employee. The Company’s obligations to the Employee after the
Effective Date are contingent on the Employee’s obligations under this
Agreement. Any material breach of this Agreement by the Employee will result in
the immediate cancellation of the Company’s obligations under this Agreement and
of any benefits that have been granted to the Employee by the terms of this
Agreement except to the extent that such cancellation is prohibited by law or
would result in the invalidation of the foregoing release or restrictive
covenants.

17. Employee Availability. From and after the Separation Date, upon reasonable
notice to Employee by the Company, the Employee agrees to make himself
reasonably available to the Company to respond to requests by the Company for
information pertaining to or relating to the Company and/or the Company’s
current or former affiliates, subsidiaries, agents, officers, directors or
employees that may be within the knowledge of the Employee or otherwise to
enable the Company to comply with applicable disclosure or other laws . The
Employee will cooperate fully with the Company in connection with any and all
existing or future litigation or investigations brought by or against the
Company or any of its current or former affiliates, agents, officers, directors
or employees, whether administrative, civil or criminal in nature, in which and
to the extent the Company deems the Employee’s cooperation necessary. The
Company will reimburse the Employee for reasonable out-of pocket expenses
incurred as a result of such cooperation but shall not be obligated to provide
any additional compensation to Employee for his time spent in fulfilling his
obligations under the paragraph. Nothing herein shall prevent the Employee from
communicating with or participating in any government investigation.

18. Future Employment. The Company is not obligated to offer employment to the
Employee (or to accept services or the performance of work from the Employee
directly or indirectly) after the Separation Date.

19. Severability of Provisions. In the event that any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, and cannot be modified to be enforceable, the affected
provision shall be stricken from the Agreement, and the remaining terms of the
Agreement and its enforceability shall remain unaffected.

20. Return of Company Property. The Employee agrees that as of the Effective
Date he will have returned to the Company any and all Company property or
equipment in his possession, including but not limited to, all keys, credit and
identification cards, personal items or equipment, customer files and
information, all other files and documents

 

7



--------------------------------------------------------------------------------

relating to the Company and its business (regardless of form, but specifically
including all electronic files and data of the Company), together with all
Confidential Information belonging to the Company or that Employee received from
or through his employment with the Company. The Employee agrees that he will not
make, distribute, or retain copies of any such information or property. The
Employee agrees that as of the Effective Date he will have no outstanding
balance on his corporate credit card for which appropriate T&L accounting has
not been submitted.

21. Additional Release. The Employee agrees within twenty-one (21) days after
the Separation Date, the Employee will execute a Supplemental Release covering
the period from the Effective Date to the Separation Date. The Employee agrees
that all Company covenants and obligations that relate to obligations of the
Company beyond the Separation Date are contingent upon on the execution and
non-revocation of the Supplemental Release. The release will be in the form of
Exhibit #1 attached to this Agreement.

22. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Parties hereto and may be changed only with the
written consent of both Parties and only if both Parties make express reference
to this Agreement. The Parties have not relied on any oral statements that are
not included in this Agreement. This Agreement supercedes all prior agreements
and understandings concerning the subject matter of this Agreement. Any
modifications to this Agreement must be in writing and signed by Employee and an
authorized employee or agent of the Company. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.

23. Dispute Resolution. Any disagreement between the Employee and the Company
concerning anything covered by this Agreement or concerning other terms and
conditions of the Employee’s employment or the termination of the Employee’s
employment will be settled by final and binding arbitration pursuant to the
Company’s Resolve program. The Conditions of Employment document previously
executed by the Employee and the Resolve Guidelines are incorporated herein by
reference as if set forth in full in this Agreement. In the event a claim is
asserted under the Resolve program by the Employee or the Company, such claim
will commence at mediation, the third step in the Resolve program. The Parties
agree that any mediation or arbitration held pursuant to the Resolve program
will take place in Richmond, Virginia. The Parties further agree that the
McCammon Group, or another mutually agreeable alternative dispute resolution
provider, will serve as the mediation and arbitration provider for any Resolve
mediation or arbitration. The decision of the arbitrator will be final and
binding on both the Employee and the Company and may be enforced in a court of
appropriate jurisdiction.

 

8



--------------------------------------------------------------------------------

24. Applicable Law. This Agreement shall be construed, interpreted and applied
in accordance with the law of the State of Virginia.

I acknowledge that I understand the above agreement includes the release of all
claims. I understand that I am waiving unknown claims and I am doing so
intentionally. I consent to the treatment of my Genworth Financial, Inc. equity
awards as described herein.

 

MICHAEL D. FRAIZER      GENWORTH FINANCIAL, INC. By:  

/s/ Michael D. Fraizer

      

/s/ Michael S. Laming

Date:  

5/14/12

     Date:  

5/14/12

 

9



--------------------------------------------------------------------------------

EXHIBIT 1

SUPPLEMENTAL RELEASE TO BE EXECUTED ON THE SEPARATION DATE

This supplemental release given to Genworth Financial, Inc. (the “Company”) by
Michael D. Fraizer (the “Employee”) is executed in consideration for the
covenants made by the Company in a Separation Agreement and Release signed by
the Employee on                     (the “Agreement”).

The Employee and his heirs, assigns, and agents release, waive, and discharge
the Company, its directors, officers, employees, subsidiaries, affiliates, and
agents from each and every claim, action or right of any sort, known or unknown,
arising on or before the date of this Supplemental Release, which he may by law
release or waive.

 

a) The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, pregnancy, religion, marital status,
sexual orientation, national origin, handicap or disability, age, veteran
status, special disabled veteran status, or citizenship status or any other
category protected by law; any other claim based on a statutory prohibition or
requirement; any claim arising out of or related to an express or implied
employment contract; any claim arising from, related or pertaining to, or
serving as its basis Employee’s employment or separation from employment with
the Company; any other contract affecting terms and conditions of employment, or
a covenant of good faith and fair dealing; any tort claims; any personal gain
with respect to any claim arising under the qui tam provisions of the False
Claims Act, 31 U.S.C. § 3730; and any claims to attorney fees or expenses.

 

b) The Employee represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Company that he is
releasing, and that he understands that he is not releasing any rights or claims
arising after the date he signs this Supplemental Release.

 

c) The Employee further agrees never to sue the Company or cause the Company to
be sued regarding any matter within the scope of the above release. If the
Employee violates this release by suing the Company or causing the Company to be
sued, the Employee agrees to pay all costs and expenses of defending against the
suit incurred by the Company, including reasonable attorneys’ fees, except to
the extent that paying such costs and expenses is prohibited by law or would
result in the invalidation of the foregoing release.

 

d) The “Released Parties” are the Company, all current and former parents,
subsidiaries, related companies, partnerships or joint ventures, and, with
respect to each of them, their predecessors and successors; and, with respect to
each such entity, all of its past, present, and future employees, officers,
directors, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and any other person acting by,
through, under or in concert with any of the persons or entities listed in this
paragraph, and their successors.

 

10



--------------------------------------------------------------------------------

e) The Employee represents and warrants that he has not filed any type of claim
against Company or any Released Party, including but not limited to any
administrative charge of discrimination or unfair treatment with any state for
federal agency. The Employee further represents and warrants that he has not
assigned to any other person any of the claims released by this Agreement, and
that he has the full right to grant this release.

 

f) This supplemental release shall not prohibit the Employee from filing a
charge of discrimination with the Equal Employment Opportunity Commission or a
similar governmental agency. However, the Employee agrees that if anyone
(including, but not limited to, the Equal Employment Opportunity Commission or
any other government agency or similar such body) makes a claim or undertakes an
investigation relating in any way to Employee’s employment with the Company, the
Employee waives any and all right and claim to financial recovery resulting from
such claim or investigation.

 

g) The Employee hereby represents and acknowledges to the Company that (1) the
Company has advised the Employee to consult with an attorney of his choosing;
(2) he has had twenty-one (21) days to consider this Supplemental Release,
including the waiver of his rights under the Age Discrimination in Employment
Act of 1967, as amended (“ADEA”), prior to signing the Agreement; (3) he shall
have seven days from the date the Employee signs this Supplemental Release to
revoke the Employee’s consent to the waiver of his rights under the ADEA in
writing addressed and delivered to the Company official executing the Agreement
on behalf of the Company, which action shall revoke this Supplemental Release;
and (4) all Company covenants and obligations that relate to obligations of the
Company beyond the Separation Date are contingent upon on the execution and
non-revocation of the Supplemental Release.

 

MICHAEL D. FRAIZER

 

Date:  

 

11



--------------------------------------------------------------------------------

SUPPLEMENTAL RELEASE TO BE EXECUTED ON THE SEPARATION DATE

This supplemental release given to Genworth Financial, Inc. (the “Company”) by
Michael D. Fraizer (the “Employee”) is executed in consideration for the
covenants made by the Company in a Separation Agreement and Release signed by
the Employee on 5/14/12 (the “Agreement”).

The Employee and his heirs, assigns, and agents release, waive, and discharge
the Company, its directors, officers, employees, subsidiaries, affiliates, and
agents from each and every claim, action or right of any sort, known or unknown,
arising on or before the date of this Supplemental Release, which he may by law
release or waive.

 

a) The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, pregnancy, religion, marital status,
sexual orientation, national origin, handicap or disability, age, veteran
status, special disabled veteran status, or citizenship status or any other
category protected by law; any other claim based on a statutory prohibition or
requirement; any claim arising out of or related to an express or implied
employment contract; any claim arising from, related or pertaining to, or
serving as its basis Employee’s employment or separation from employment with
the Company; any other contract affecting terms and conditions of employment, or
a covenant of good faith and fair dealing; any tort claims; any personal gain
with respect to any claim arising under the qui tam provisions of the False
Claims Act, 31 U.S.C. § 3730; and any claims to attorney fees or expenses.

 

b) The Employee represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Company that he is
releasing, and that he understands that he is not releasing any rights or claims
arising after the date he signs this Supplemental Release.

 

c) The Employee further agrees never to sue the Company or cause the Company to
be sued regarding any matter within the scope of the above release. If the
Employee violates this release by suing the Company or causing the Company to be
sued, the Employee agrees to pay all costs and expenses of defending against the
suit incurred by the Company, including reasonable attorneys’ fees, except to
the extent that paying such costs and expenses is prohibited by law or would
result in the invalidation of the foregoing release.

 

d) The “Released Parties” are the Company, all current and former parents,
subsidiaries, related companies, partnerships or joint ventures, and, with
respect to each of them, their predecessors and successors; and, with respect to
each such entity, all of its past, present, and future employees, officers,
directors, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and any other person acting by,
through, under or in concert with any of the persons or entities listed in this
paragraph, and their successors.



--------------------------------------------------------------------------------

e) The Employee represents and warrants that he has not filed any type of claim
against Company or any Released Party, including but not limited to any
administrative charge of discrimination or unfair treatment with any state for
federal agency. The Employee further represents and warrants that he has not
assigned to any other person any of the claims released by this Agreement, and
that he has the full right to grant this release.

 

f) This supplemental release shall not prohibit the Employee from filing a
charge of discrimination with the Equal Employment Opportunity Commission or a
similar governmental agency. However, the Employee agrees that if anyone
(including, but not limited to, the Equal Employment Opportunity Commission or
any other government agency or similar such body) makes a claim or undertakes an
investigation relating in any way to Employee’s employment with the Company, the
Employee waives any and all right and claim to financial recovery resulting from
such claim or investigation.

 

g) The Employee hereby represents and acknowledges to the Company that (1) the
Company has advised the Employee to consult with an attorney of his choosing;
(2) he has had twenty-one (21) days to consider this Supplemental Release,
including the waiver of his rights under the Age Discrimination in Employment
Act of 1967, as amended (“ADEA”), prior to signing the Agreement; (3) he shall
have seven days from the date the Employee signs this Supplemental Release to
revoke the Employee’s consent to the waiver of his rights under the ADEA in
writing addressed and delivered to the Company official executing the Agreement
on behalf of the Company, which action shall revoke this Supplemental Release;
and (4) all Company covenants and obligations that relate to obligations of the
Company beyond the Separation Date are contingent upon on the execution and
non-revocation of the Supplemental Release.

 

MICHAEL D. FRAIZER

/s/ Michael D. Fraizer

Date:

 

6/29/12